EXAMINER'S COMMENT 


Continued Examination Under 37 CFR 1.114
           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021  has been entered.



                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 26-50 are allowed.
             Claim 1 is allowed because the closest prior art, Bakr et al. (U.S. Patent # 10348394 #2017/0163451), Willner et al. (U.S. PG-Publication #2017/0163451), Maron et al. (U.S. PG-Publication #2015/0098697), Kowalevicz et al. (U.S. PG-Publication #2017/0012732),  Losio et al. (U.S. PG-Publication #2013/0148965), Hashemi et al. (U.S. PG-Publication #2018/0039154), Byun et al. (U.S. PG-Publication #2015/0188660), Ashrafi et al. (U.S. PG-Publication #2016/0043794), Sajuyigbe et al. (U.S. PG-Publication #2017/0117626),  Iida et al. (U.S. PG-Publication #2017/0062910), and Hara et al. (U.S. PG-Publication # 2007/0076659), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “a plurality of signal inputs to receive a plurality of distinct data streams to be multiplexed and transmitted according to a corresponding plurality of OAM modes; and
               multiplexing circuitry to generate a set of antenna element-specific signals corresponding to respective antenna elements of an antenna array, wherein each antenna element-specific signal comprises phase-angle offset versions of each of the distinct data streams,
               wherein the antenna elements are arranged in an elliptical ring pattern and the phase-angle offset versions of each of the distinct data streams are in an offset-phase relationship with one another that is based on a number of the antenna elements in the elliptical ring pattern,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 26 patentably define over the art of record, claim 26 is allowable. Independent claims 28, 32, 37, 41, 42 and 47 include similar limitations as claim 26 and as a result are allowable for similar reasons as claim 26.




                                         Response to Arguments

            Applicant’s arguments filed on 5/17/2021 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
June 2, 2021